DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 11/8/2021, no claims have been cancelled; no claims have been amended, and new claims 2-14 have been added per applicant’s request. Therefore, claims 1-14 are presently pending in the application.

Claim Objections
3.	Claim 14 is objected to because of the following informalities:  Claim 14 contains the word “compromising” which seems to be an error and instead should be “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Ristock et al. (U.S. Patent Application No. 2014/0140495).
As to claim 1, Ristock et al. teaches a method for assigning each ranker from a group to an entity from a plurality of entities, comprising the steps of: 
providing a plurality of rankers from the group (See Ristock et al., paragraphs 39, 112-116, and 125-130, wherein Ristock discloses group of activities which is read on plurality of rankers from a group); 
providing a capacity for each of the plurality of entities (See Ristock et al., paragraphs 4-6, 11, 14, 42 and 77-83, wherein Ristock discloses agents which is read on plurality of entities and wherein “some contact centers, an incoming or outgoing activity may be assigned to an available agent who is capable of handling the activity as determined, for example, by the agent's level of skill in the related field…The schedules may indicate, for example, the types of activity an agent is to handle and the agent's capacity. With respect to the agent's capacity, the schedule may indicate a number of activities or types of activities that an agent may be assigned to handle concurrently at any point in time”); 
determining a total capacity for all of the plurality of entities (See Ristock et al., paragraphs 4-6, 11, 14, 42 and 77-83, wherein Ristock discloses agents which is read on plurality of entities and wherein “some contact centers, an incoming or outgoing activity may be assigned to an available agent who is capable of handling the activity as determined, for example, by the agent's level of skill in the related field…The schedules may indicate, for example, the types of activity an agent is to handle and the agent's capacity. With respect to the agent's capacity, the schedule may indicate a number of activities or types of activities that an agent may be assigned to handle concurrently at any point in time”); 
if the plurality of rankers is equal to or less than the total capacity (See Ristock et al., paragraphs 86-91, wherein Ristock discloses “the override module may apply a server override to an agent preference setting if the agent's idle time is above a preset threshold. Idle time may be, for example, the amount of time that an eligible agent is inactive awaiting a next assignment. An agent may be idle if there are no activities in the customer activity queue that match the agent's assigned skills, skill levels and/or preference settings. According to some exemplary embodiments, a server override may be applied if the agent's occupancy rate is below a preset threshold. Occupancy rate may, for example, be calculated to be the total time the agent has spent on various activities divided by the total time the agent has been logged into the contact center as being eligible, during a certain time period. In some exemplary embodiments, the override module may be configured to predict an agent's idle time or occupancy rate should the agent preference setting be accepted, and apply a server override if the projected idle time exceeds a preset threshold and/or occupancy rate falls below a preset threshold. Determinations of current and future idle time and/or occupancy rate may be based on current and historical system data stored in the mass storage device 30.” Furthermore this is a conditional step and therefore does not necessarily occur), performing the following steps: 
(a) listing each of the plurality of entities in order of precedence for each of the plurality of rankers (See Ristock et al., paragraphs 41-43, 54, and 78-79, wherein Ristock discloses “The selection of an appropriate agent for routing an inbound or outbound customer activity may be based, for example, on a routing strategy employed by the routing server 20, and based on information about agent availability, skills, preferences, and other routing parameters provided, for example, by a statistics server 22”); 
(b) creating an average rating for each of the plurality of entities  (See Ristock et al., paragraphs 57 and 91-92, wherein Ristock discloses rating agents {entities}. Ristock specifically discloses “According to some exemplary embodiments, a server override may be applied if the agent's occupancy rate is below a preset threshold. Occupancy rate may, for example, be calculated to be the total time the agent has spent on various activities divided by the total time the agent has been logged into the contact center as being eligible, during a certain time period. In some exemplary embodiments, the override module may be configured to predict an agent's idle time or occupancy rate should the agent preference setting be accepted, and apply a server override if the projected idle time exceeds a preset threshold and/or occupancy rate falls below a preset threshold. Determinations of current and future idle time and/or occupancy rate may be based on current and historical system data stored in the mass storage device 30”); 
(c) creating a first criteria rating for each of the plurality of entities corresponding to each of the plurality of rankers (See Ristock et al., paragraphs 4, and 78-79, wherein Ristock discloses “the agent preference aggregator 26 monitors the preferences of the agents and updates the preference records in response to an agent updating his/her preferences. According to some embodiments, the agent may update his/her preference setting by using a user input device, such as a keyboard and/or mouse. For example, in some embodiments, an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities. An activity may be, for example, to respond to a mortgage related call, an email requesting technical support, a request for a callback, or the like. In some embodiments, the agent may be able express a positive or negative preference with regard to different service types, skill types, media types, client types, or a combination thereof. The agent's positive or negative preference may be indicated via any text, numeric value, graphic, and/or other audio/visual mechanism conventional in the art. For example, the agent's preference may be indicated numerically, such as, for example, as an integer between -10 and +10 (or via other values). The agent's preference may also be indicated by ranking various activities, skill types, service types, media types, and/or client types,” wherein the positive and negative preferences are read on criteria rating); 
(d) determining the most negative first criteria rating created for any of the plurality of rankers (See Ristock et al., paragraphs 4, 78-79, 96, and 100 and wherein Ristock discloses “the routing server 20 determines whether or not the agent's preference for activity…if KPI values are not good or are ‘unacceptable,’ ‘low,’ or the like, the routing server 20 assigns, in step 506, a value to the agent's run-time skill level that is, for example, the same as the agent's administratively assigned skill level, effectively ignoring the agent's preference. In some situations, this may be a desirable outcome because even though the agent has expressed an interest in handling the activity, the agent's performance, for example, has historically been poor; thus, it may not be appropriate to further increase the likelihood of the agent servicing such activities. The agent's preference may, however, be later considered in the routing server's 20 routing strategy during the actual process of assigning agents to activities”); 
(e) identifying which entities from the plurality of entities are associated with the most negative first criteria rating and creating a most negative ranked entity (See Ristock et al., paragraphs 4, 78-79, 96, and 100 and wherein Ristock discloses “the routing server 20 determines whether or not the agent's preference for activity…if KPI values are not good or are ‘unacceptable,’ ‘low,’ or the like, the routing server 20 assigns, in step 506, a value to the agent's run-time skill level that is, for example, the same as the agent's administratively assigned skill level, effectively ignoring the agent's preference. In some situations, this may be a desirable outcome because even though the agent has expressed an interest in handling the activity, the agent's performance, for example, has historically been poor; thus, it may not be appropriate to further increase the likelihood of the agent servicing such activities. The agent's preference may, however, be later considered in the routing server's 20 routing strategy during the actual process of assigning agents to activities”); 
Page 2 of 7Application No.: 17/461,330Amendment, dated November 8, 2021(f) identifying which entities from the plurality of entities are associated with the most negative first criteria rating and creating a plurality of first most negative rankers (See Ristock et al., paragraphs 97-104, wherein Ristock discloses “if the agent's preference is not ‘positive’ (e.g. ‘negative,’) the routing server assesses, in step 508, the agent's KPI values. If the values are good, the routing server 20 proceeds to ignore the agent's preference according to step 506. However, if the agent's KPI values are not good, the routing server 20 assigns a value to the agent's run-time skill level that is, for example, lower than the agent's administratively assigned skill level by a predefined amount (.DELTA.), according to step 510”);  
(g) identifying the capacity for the most negative ranked entity (See Ristock et al., paragraphs 97-104, “that the process of FIG. 5 may be modified to adapt to agent preferences with regards to capacity, potentially at an activity level”);  
if the total number of the plurality of first most negative rankers is equal to or less than the capacity for the most negative ranked entity (See Ristock et al., paragraphs 97-108, wherein Ristock discloses “in step 626, after a certain amount of time elapses, the routing server 20 checks whether an available agent may be found. If so, the routing server 20 proceeds to step 634. Otherwise, in step 630, the routing server 20 determines whether contact center KPI values have dropped below acceptable levels. If not, activities remain in queues according to step 624. Otherwise, in step 632, the retrieved activity may be assigned to an eligible agent who does not possess skill set A. According to some aspects, this agent may be an eligible agent with the highest idle time, lowest occupancy rate, or the like. Of course, there are certain activities that are not suitable for being assigned to a non-skilled agents {negative rankers}, and those activities remain, for example, in the queue but with, for example, elevated priorities.” Furthermore this is a conditional step and therefore does not necessarily occur);  
(h) assigning each of the plurality of first most negative rankers to the most negative ranked entity and defining each as the assigned rankers (See Ristock et al., paragraphs 97-108, wherein Ristock discloses “the override module may be configured to assign an agent to a particular activity despite the agent's preference to the contrary to help ensure that service level requirements associated with that particular activity are met”).  

As to claim 2, Ristock et al. teaches the step of defining the order of precedence as identifying the most preferential to the least preferential (See Ristock et al., paragraphs 41-43, 54, and 78-79, wherein Ristock discloses “The selection of an appropriate agent for routing an inbound or outbound customer activity may be based, for example, on a routing strategy employed by the routing server 20, and based on information about agent availability, skills, preferences, and other routing parameters provided, for example, by a statistics server 22”).  

As to claim 3, Ristock et al. teaches the step of defining the most negative first criteria to be the smallest first criteria rating corresponding to any of the plurality of entities (See Ristock et al., paragraphs 4, 78-79, 96, and 100 and wherein Ristock discloses “the routing server 20 determines whether or not the agent's preference for activity…if KPI values are not good or are ‘unacceptable,’ ‘low,’ or the like, the routing server 20 assigns, in step 506, a value to the agent's run-time skill level that is, for example, the same as the agent's administratively assigned skill level, effectively ignoring the agent's preference. In some situations, this may be a desirable outcome because even though the agent has expressed an interest in handling the activity, the agent's performance, for example, has historically been poor; thus, it may not be appropriate to further increase the likelihood of the agent servicing such activities. The agent's preference may, however, be later considered in the routing server's 20 routing strategy during the actual process of assigning agents to activities”).  

As to claim 4, Ristock et al. teaches the step of removing each of the assigned rankers from the plurality of rankers and defining the remaining rankers as the remaining plurality of rankers (See Ristock et al., Figures 6a and 6b; Also see paragraphs 80, 103 and 112, wherein mapping is read on defining). 

As to claim 5, Ristock et al. teaches the step of updating the capacity corresponding to the most negative ranked entity (See Ristock et al., paragraphs 57-108, wherein Ristock discloses “a server override if a service level on a non-preferred activity falls below a preset threshold. In an effort to optimally balance system capacity (e.g. availability of skilled agents) and cost, contact centers often set a service level target. For example, the contact center may have a service level target of keeping incoming calls on hold for not more than a particular amount of time (e.g. 30 seconds). Furthermore, a particular service level may be prescribed as a result of an existing customer service level agreement. In this regard, the override module may be configured to assign an agent to a particular activity despite the agent's preference to the contrary to help ensure that service level requirements associated with that particular activity are met”).  

As to claim 6, Ristock et al. teaches the step of, if the total number of most negative rankers from the remaining plurality of rankers is greater than the capacity for the most negative ranked entity, arranging the first criteria rating for each of the plurality of entities associated with the most negative rankers from the most negative to the most positive (See Ristock et al., paragraphs 97-108, wherein Ristock discloses “in step 626, after a certain amount of time elapses, the routing server 20 checks whether an available agent may be found. If so, the routing server 20 proceeds to step 634. Otherwise, in step 630, the routing server 20 determines whether contact center KPI values have dropped below acceptable levels. If not, activities remain in queues according to step 624. Otherwise, in step 632, the retrieved activity may be assigned to an eligible agent who does not possess skill set A. According to some aspects, this agent may be an eligible agent with the highest idle time, lowest occupancy rate, or the like. Of course, there are certain activities that are not suitable for being assigned to a non-skilled agents {negative rankers}, and those activities remain, for example, in the queue but with, for example, elevated priorities.” Furthermore this is a conditional step and therefore does not necessarily occur).

As to claim 7, Ristock et al. teaches the step of creating a second criteria rating for each of the plurality of entities corresponding to each of the most negative rankers (See Ristock et al., paragraphs 97-108, wherein Ristock discloses “in step 626, after a certain amount of time elapses, the routing server 20 checks whether an available agent may be found. If so, the routing server 20 proceeds to step 634. Otherwise, in step 630, the routing server 20 determines whether contact center KPI values have dropped below acceptable levels. If not, activities remain in queues according to step 624. Otherwise, in step 632, the retrieved activity may be assigned to an eligible agent who does not possess skill set A. According to some aspects, this agent may be an eligible agent with the highest idle time, lowest occupancy rate, or the like. Of course, there are certain activities that are not suitable for being assigned to a non-skilled agents {negative rankers}, and those activities remain, for example, in the queue but with, for example, elevated priorities”). 

As to claim 8, Ristock et al. teaches the step of determining the most negative second criteria rating created for the most negative rankers (See Ristock et al., paragraphs 4, and 78-79, wherein Ristock discloses “the agent preference aggregator 26 monitors the preferences of the agents and updates the preference records in response to an agent updating his/her preferences. According to some embodiments, the agent may update his/her preference setting by using a user input device, such as a keyboard and/or mouse. For example, in some embodiments, an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities. An activity may be, for example, to respond to a mortgage related call, an email requesting technical support, a request for a callback, or the like. In some embodiments, the agent may be able express a positive or negative preference with regard to different service types, skill types, media types, client types, or a combination thereof. The agent's positive or negative preference may be indicated via any text, numeric value, graphic, and/or other audio/visual mechanism conventional in the art. For example, the agent's preference may be indicated numerically, such as, for example, as an integer between -10 and +10 (or via other values). The agent's preference may also be indicated by ranking various activities, skill types, service types, media types, and/or client types,” wherein the positive and negative preferences are read on criteria rating).  

As to claim 9, Ristock et al. teaches the step of identifying which entities from the plurality of entities are associated with the most negative second criteria rating and creating a second most negative ranked entity (See Ristock et al., paragraphs 4, 78-79, 96, and 100 and wherein Ristock discloses “the routing server 20 determines whether or not the agent's preference for activity…if KPI values are not good or are ‘unacceptable,’ ‘low,’ or the like, the routing server 20 assigns, in step 506, a value to the agent's run-time skill level that is, for example, the same as the agent's administratively assigned skill level, effectively ignoring the agent's preference. In some situations, this may be a desirable outcome because even though the agent has expressed an interest in handling the activity, the agent's performance, for example, has historically been poor; thus, it may not be appropriate to further increase the likelihood of the agent servicing such activities. The agent's preference may, however, be later considered in the routing server's 20 routing strategy during the actual process of assigning agents to activities”).  

As to claim 10, Ristock et al. teaches the step of identifying which entities from the plurality of entities are associated with the most negative second criteria rating and creating a plurality of second most negative rankers (See Ristock et al., paragraphs 97-104, wherein Ristock discloses “if the agent's preference is not ‘positive’ (e.g. ‘negative,’) the routing server assesses, in step 508, the agent's KPI values. If the values are good, the routing server 20 proceeds to ignore the agent's preference according to step 506. However, if the agent's KPI values are not good, the routing server 20 assigns a value to the agent's run-time skill level that is, for example, lower than the agent's administratively assigned skill level by a predefined amount (.DELTA.), according to step 510”).

	As to claim 11, Ristock et al. teaches the step of identifying the capacity for the second most negative ranked entity (See Ristock et al., paragraphs 97-104, “that the process of FIG. 5 may be modified to adapt to agent preferences with regards to capacity, potentially at an activity level”).

As to claim 12, Ristock et al. teaches comprising the step of, if the total number of the plurality of second most negative rankers is equal to or less than the capacity for the second most negative ranked entity, assigning each of the plurality of second most negative rankers to the second most negative ranked entity and defining each as the second assigned rankers (See Ristock et al., paragraphs 86-91, wherein Ristock discloses “the override module may apply a server override to an agent preference setting if the agent's idle time is above a preset threshold. Idle time may be, for example, the amount of time that an eligible agent is inactive awaiting a next assignment. An agent may be idle if there are no activities in the customer activity queue that match the agent's assigned skills, skill levels and/or preference settings. According to some exemplary embodiments, a server override may be applied if the agent's occupancy rate is below a preset threshold. Occupancy rate may, for example, be calculated to be the total time the agent has spent on various activities divided by the total time the agent has been logged into the contact center as being eligible, during a certain time period. In some exemplary embodiments, the override module may be configured to predict an agent's idle time or occupancy rate should the agent preference setting be accepted, and apply a server override if the projected idle time exceeds a preset threshold and/or occupancy rate falls below a preset threshold. Determinations of current and future idle time and/or occupancy rate may be based on current and historical system data stored in the mass storage device 30.” Furthermore this is a conditional step and therefore does not necessarily occur).

	As to claim 13, Ristock et al.  teaches a method for assigning each ranker from a group to an entity from a plurality of entities, comprising the steps of:
providing a plurality of rankers from the group (See Ristock et al., paragraphs 39, 112-116, and 125-130, wherein Ristock discloses group of activities which is read on plurality of rankers from a group); 
	providing a capacity for each of the plurality of entities (See Ristock et al., paragraphs 4-6, 11, 14, 42 and 77-83, wherein Ristock discloses agents which is read on plurality of entities and wherein “some contact centers, an incoming or outgoing activity may be assigned to an available agent who is capable of handling the activity as determined, for example, by the agent's level of skill in the related field…The schedules may indicate, for example, the types of activity an agent is to handle and the agent's capacity. With respect to the agent's capacity, the schedule may indicate a number of activities or types of activities that an agent may be assigned to handle concurrently at any point in time”);
determining a total capacity for all of the plurality of entities (See Ristock et al., paragraphs 4-6, 11, 14, 42 and 77-83, wherein Ristock discloses agents which is read on plurality of entities and wherein “some contact centers, an incoming or outgoing activity may be assigned to an available agent who is capable of handling the activity as determined, for example, by the agent's level of skill in the related field…The schedules may indicate, for example, the types of activity an agent is to handle and the agent's capacity. With respect to the agent's capacity, the schedule may indicate a number of activities or types of activities that an agent may be assigned to handle concurrently at any point in time”); 
	if the plurality of rankers is equal to or less than the total capacity (See Ristock et al., paragraphs 86-91, wherein Ristock discloses “the override module may apply a server override to an agent preference setting if the agent's idle time is above a preset threshold. Idle time may be, for example, the amount of time that an eligible agent is inactive awaiting a next assignment. An agent may be idle if there are no activities in the customer activity queue that match the agent's assigned skills, skill levels and/or preference settings. According to some exemplary embodiments, a server override may be applied if the agent's occupancy rate is below a preset threshold. Occupancy rate may, for example, be calculated to be the total time the agent has spent on various activities divided by the total time the agent has been logged into the contact center as being eligible, during a certain time period. In some exemplary embodiments, the override module may be configured to predict an agent's idle time or occupancy rate should the agent preference setting be accepted, and apply a server override if the projected idle time exceeds a preset threshold and/or occupancy rate falls below a preset threshold. Determinations of current and future idle time and/or occupancy rate may be based on current and historical system data stored in the mass storage device 30.” Furthermore this is a conditional step and therefore does not necessarily occur), performing the following steps: 
	(a) determining the most negative first criteria rating created for any of the plurality of rankers (See Ristock et al., paragraphs 4, 78-79, 96, and 100 and wherein Ristock discloses “the routing server 20 determines whether or not the agent's preference for activity…if KPI values are not good or are ‘unacceptable,’ ‘low,’ or the like, the routing server 20 assigns, in step 506, a value to the agent's run-time skill level that is, for example, the same as the agent's administratively assigned skill level, effectively ignoring the agent's preference. In some situations, this may be a desirable outcome because even though the agent has expressed an interest in handling the activity, the agent's performance, for example, has historically been poor; thus, it may not be appropriate to further increase the likelihood of the agent servicing such activities. The agent's preference may, however, be later considered in the routing server's 20 routing strategy during the actual process of assigning agents to activities”);
(b) identifying which entities from the plurality of entities are associated with the most negative first criteria rating and creating a most negative ranked entity (See Ristock et al., paragraphs 4, 78-79, 96, and 100 and wherein Ristock discloses “the routing server 20 determines whether or not the agent's preference for activity…if KPI values are not good or are ‘unacceptable,’ ‘low,’ or the like, the routing server 20 assigns, in step 506, a value to the agent's run-time skill level that is, for example, the same as the agent's administratively assigned skill level, effectively ignoring the agent's preference. In some situations, this may be a desirable outcome because even though the agent has expressed an interest in handling the activity, the agent's performance, for example, has historically been poor; thus, it may not be appropriate to further increase the likelihood of the agent servicing such activities. The agent's preference may, however, be later considered in the routing server's 20 routing strategy during the actual process of assigning agents to activities”); 
	(c) identifying which entities from the plurality of entities are associated with the most negative first criteria rating and creating a plurality of first most negative rankers (See Ristock et al., paragraphs 97-104, wherein Ristock discloses “if the agent's preference is not ‘positive’ (e.g. ‘negative,’) the routing server assesses, in step 508, the agent's KPI values. If the values are good, the routing server 20 proceeds to ignore the agent's preference according to step 506. However, if the agent's KPI values are not good, the routing server 20 assigns a value to the agent's run-time skill level that is, for example, lower than the agent's administratively assigned skill level by a predefined amount (.DELTA.), according to step 510”);  
	(d) identifying the capacity for the most negative ranked entity (See Ristock et al., paragraphs 97-104, “that the process of FIG. 5 may be modified to adapt to agent preferences with regards to capacity, potentially at an activity level”);  
If the total number of the plurality of first most negative rankers is equal to or less than the capacity for the most negative ranked entity (See Ristock et al., paragraphs 97-108, wherein Ristock discloses “in step 626, after a certain amount of time elapses, the routing server 20 checks whether an available agent may be found. If so, the routing server 20 proceeds to step 634. Otherwise, in step 630, the routing server 20 determines whether contact center KPI values have dropped below acceptable levels. If not, activities remain in queues according to step 624. Otherwise, in step 632, the retrieved activity may be assigned to an eligible agent who does not possess skill set A. According to some aspects, this agent may be an eligible agent with the highest idle time, lowest occupancy rate, or the like. Of course, there are certain activities that are not suitable for being assigned to a non-skilled agents {negative rankers}, and those activities remain, for example, in the queue but with, for example, elevated priorities.” Furthermore this is a conditional step and therefore does not necessarily occur.);  
	(e) assigning each of the plurality of first most negative rankers to the most negative ranked entity and defining each as the assigned rankers (See Ristock et al., paragraphs 97-108, wherein Ristock discloses “the override module may be configured to assign an agent to a particular activity despite the agent's preference to the contrary to help ensure that service level requirements associated with that particular activity are met”).   

As to claim 14, Ristock et al. teaches the step of creating a first criteria rating for each of the plurality of entities corresponding to each of the plurality of rankers from which to determine the most negative first criteria rating (See Ristock et al., paragraphs 4, and 78-79, wherein Ristock discloses “the agent preference aggregator 26 monitors the preferences of the agents and updates the preference records in response to an agent updating his/her preferences. According to some embodiments, the agent may update his/her preference setting by using a user input device, such as a keyboard and/or mouse. For example, in some embodiments, an agent may be presented via a monitor coupled to the agent device 38, a list of activities pending in one or more queues, and may be permitted to express a positive or negative preference for any of the activities. An activity may be, for example, to respond to a mortgage related call, an email requesting technical support, a request for a callback, or the like. In some embodiments, the agent may be able express a positive or negative preference with regard to different service types, skill types, media types, client types, or a combination thereof. The agent's positive or negative preference may be indicated via any text, numeric value, graphic, and/or other audio/visual mechanism conventional in the art. For example, the agent's preference may be indicated numerically, such as, for example, as an integer between -10 and +10 (or via other values). The agent's preference may also be indicated by ranking various activities, skill types, service types, media types, and/or client types,” wherein the positive and negative preferences are read on criteria rating).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/16/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164